Exhibit 99.1 AT THE COMPANY Denise Bernstein, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS 2 New York, NY – March 31, 2011 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financial and asset management services, focused on affordable and conventional multifamily housing, announced financial results for the year ended December 31, 2010. The tables below present Centerline’s Consolidated Balance Sheets for the periods at December 31, 2010 and December 31, 2009*; and Consolidated Statements of Operations for the twelve months ended December 31, 2010 and 2009*.For more detailed financial information, please access the Financial Overview Presentation, available in the “Investor Relations” section of the Company’s website at http://ir.centerline.com. * On March 5, 2010, Centerline completed a series of transactions with an affiliate of Island Capital Group LLC, C-III Capital Partners LLC, and the Company’s creditors and preferred shareholders (the “March 2010 Restructuring”). Prior periods in the accompanying Consolidated Financial Statements have been reclassified to reflect the March 2010 Restructuring and the impact of discontinued operations in accordance with Financial Accounting Standards Board Accounting Standards Codification, Subtopic 205-20, Discontinued Operations. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC: CLNH), provides real estate financial and asset management services, with a focus on affordable and conventional multifamily housing. Centerline is headquartered in New York, New York. For more information, please visit Centerline's website at www.centerline.com or contact theInvestor Relations Department directly at (800) 831-4826. CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Mortgage loans held for sale and other assets Investments in and loans to affiliates, net Goodwill and intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships: Investments: Available-for-sale Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations 18 Total assets $ $ Liabilities: Notes payable $ $ Financing arrangements and secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships : Notes payable Due to property partnerships Other liabilities Liabilities of discontinued operations Total liabilities Redeemable securities Commitments and contingencies Equity: Centerline Holding Company total (1,178,350 ) Non-controlling interests Total equity Total liabilities and equity $ $ CENTERLINE HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands except per share amounts) Years Ended December 31, Revenues: Interest income $ $ Fee income Other Consolidated partnerships : Interest income Rental income Other Total revenues Expenses: General and administrative (Recovery) provision of losses (77,908 ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Write-off of goodwill and intangible assets Loss on impairment of assets Consolidated partnerships : Interest Loss on impairment of assets Other expenses Total expenses Loss before other income (354,389 ) (520,532 ) Other (loss) income: Equity and other income (loss), net (9,396 ) Gain on settlement of liabilities Gain from repayment or sale of investments Other losses from consolidated partnerships (368,481 ) (593,347 ) Loss from continuing operations before income tax provision (693,327 ) (1,120,603 ) Income tax (provision) benefit – continuing operations (610 ) Net loss from continuing operations (693,937 ) (1,116,480 ) Discontinued operations: Income (loss) from discontinued operations before income taxes (2,067,357 ) Gain on sale of discontinued operations, net Income tax provision – discontinued operations (531 ) (816 ) Net income (loss) from discontinued operations (2,068,173 ) Net loss (532,659 ) (3,184,653 ) Net loss attributable to non-controlling interests Net loss attributable to Centerline Holding Company shareholders $ ) $ ) Net income (loss) per share(1): Basic Income (loss) from continuing operations $ $ ) Income (loss) from discontinued operations $ $ ) Diluted Income (loss) from continuing operations $ $ ) Income (loss) from discontinued operations $ $ ) Weighted average shares outstanding: Basic Diluted (1) The numerator of the calculation of basic and diluted net income (loss) per share includes the effect of redeemable share conversions, the dividends in arrears for 2009, and for 2010 a reversal of all preferred dividends in arrears upon conversion of the preferred CRA shares into Special Series A Shares. ### Certain statements in this document may constitute forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. Except for historical information, the matters discussed in this document are forward-looking statements subject to certain risks and uncertainties. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties are detailed in Centerline Holding Company's most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; risks related to the form and structure of our financing arrangements; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; competition with other companies; risk of loss associated with mortgage originations; risks associated with providing credit intermediation; and risks associated with enforcement by our creditors of any rights or remedies which they may possess. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates" and similar expressions are intended to identify forward-looking statements. Such forward-looking statements speak only as of the date of this document. Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company's expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based.
